895 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfreda PACKARD, Plaintiff-Appellant,Pete A. Packard, Plaintiff,v.MAHONING COUNTY SHERIFF'S DEPARTMENT, Eugene Fox, Attorney,Defendants-Appellees.
No. 90-3048.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1990.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that appellant has appealed from the magistrate's denial of pauper status.  Magistrates lack authority to deny motions for pauper status.  Woods v. Dahlberg, case nos. 89-3991/3992 (6th Cir.Jan. 9, 1990) (per curiam).


4
It is ORDERED that the case is remanded to the district court for a decision by the district judge as to whether pauper status should be denied.  The remand is without prejudice to any right to appeal in the event pauper status is denied.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation